DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 9 August 2022.
The following claims have been amended as detailed below: 
Claim 1. (Currently Amended) Web alignment device for aligning an integrated web
within a packaging machine comprising an engagement surface for supporting the integrated web and a clamp assembly for clamping the integrated web on at least a clamp portion of the engagement surface;
the web alignment device comprising an alignment control assembly adapted to determine and/or detect a correct alignment of the integrated web;
wherein the alignment control assembly comprises:
- at least a control unit for generating at least a trigger signal if the integrated web is correctly aligned;
- at least a first sensor device connected to the control unit and being configured to detect and/or determine at least a desired position of a first section of the integrated web and to send at least a first signal to the control unit if the first section is positioned in the desired position; and
- at least a second sensor device connected to the control unit and being configured to detect and/or determine at least a desired position of a second section of the integrated web distinct from the first section and to send a second signal to the control unit if the second section is positioned in the desired position;
wherein the control unit is configured to generate the trigger signal indicating the correct alignment if the first sensor device and the second sensor device send contemporaneously, in use, respectively the first signal and the second signal to the control unit.

Claim 2. (Currently Amended) The web alignment device according to claim 1 and further comprising a first abutment surface and a second abutment surface spaced apart from one another and being adapted to interact with a lateral edge of the integrated web carrying the first section and the second section, the first abutment surface and the second abutment surface being configured to define a desired orientation of the integrated web.

Claim 3. (Currently Amended) The web alignment device according to claim 2,
wherein each one of the first sensor device and the second sensor device comprises a
respective switch element being controllable between at least a respective passive
configuration and a respective active configuration in which the switch element
generates respectively the first signal and the second signal;
wherein each one of the switch elements is configured to be controllable between
the respective passive configuration and the respective active configuration through interaction with the lateral edge of the integrated web;
wherein each one of the switch elements is configured such that the respective switch element is in the respective active configuration with respectively the first section and the second section being in the respective desired position.

Claim 5. (Currently Amended) The web alignment device according to claim 1, wherein the clamp assembly is controllable between an open configuration in which the integrated web is moveable on the engagement surface and a closed configuration in which the integrated web is clamped on at least the clamp portion of the engagement surface;
wherein the control unit is configured to move the clamp assembly to the closed configuration when generating the trigger signal.

Claim 6. (Currently Amended) The web alignment device according to claim 1, wherein the engagement surface comprises a main surface configured to support a main portion of the integrated web and an auxiliary surface being angled with respect to the main surface and being configured to support an auxiliary portion of the integrated web protruding transversally away from the main portion.

Claim 7. (Currently Amended) A packaging machine for producing sealed packages of a pourable product comprising:
- a magazine unit arranged at a host station and being adapted to host at least a first reel carrying in a wound-up manner a first integrated web of packaging material and a second reel carrying in a wound-up manner a second integrated web of packaging material;
- an isolation chamber separating an inner environment from an outer environment;
- a tube forming device at least partially arranged within the isolation chamber at a forming station and being adapted to form a tube from a web in use;
- a sealing device at least partially arranged within the isolation chamber and being adapted to longitudinally seal the tube formed by the tube forming device;
- filling means for filling the tube with the pourable product;
- a package forming unit adapted to form and to transversally seal the tube for forming the packages; and
- conveying means for advancing at least one of the first integrated web of packaging material and the second integrated web of packaging material as the web in use along a web advancement path from the host station to the forming station, in which, in use, the web in use is formed into the tube and for advancing the tube along a tube advancement path to the package forming unit;
wherein the magazine unit comprises at least one web alignment device according to claim 1 for aligning at least one of the first integrated web of packaging
material and the second integrated web of packaging material prior to the first integrated web of packaging material or the second integrated web of packaging material being advanced as the web in use.

Claim 8. (Currently Amended) The packaging machine according to claim 7, wherein the magazine unit comprises two of the web alignment devices, one of the web alignment devices being configured to align the first integrated web of packaging material and the other of the web alignment devices being configured to align the second integrated web of packaging material.

Claim 9. (Currently Amended) A method of splicing a web of packaging material in use and a new web of packaging material comprising:
- an advancement phase during which one of a first integrated web of packaging material and a second integrated web of packaging material is advanced along a web advancement path as a web in use;
- an alignment phase during which the other one of the first integrated web of packaging material and of the second integrated web of packaging material is aligned as a new web according to a defined orientation;
- a splicing phase during which a trailing portion of the web in use and a leading portion of the new web are sealed to one another;
wherein the alignment phase comprises:
- an engagement sub-phase during which the new web is engaged onto an engagement surface;
- a displacement sub-phase during which the new web is displaced;
- at least a first control sub-phase, during which a first sensor device detects
and/or determines whether a first section of the new web is in a respective desired position and sends at least a first signal to a control unit if the first section is positioned in the desired position;
- at least a second control sub-phase during which a second sensor device detects and/or determines whether a second section of the new web distinct from the first section is in a respective desired position and sends a second signal to the control unit if the second section is positioned in the desired position; and
- an accumulative control sub-phase, during which the control unit generates a trigger signal indicating the correct alignment of the new web if the first sensor device and the second sensor device send contemporaneously respectively the first signal and the second signal to the control unit.

Claim 14. (Currently Amended) The web alignment device according to claim 1, wherein each one of the first sensor device and the second sensor device comprises a respective switch element being controllable between at least a respective passive configuration and a respective active configuration in which the switch element generates respectively the first signal and the second signal;
wherein each one of the switch elements is configured to be controllable between the respective passive configuration and the respective active configuration through interaction with the lateral edge of the integrated web;
wherein each one of the switch elements is configured such that the respective switch element is in the respective active configuration with respectively the first section and the second section being in the respective desired position.

Claim 15. (Currently Amended) Web alignment device for aligning a an integrated web within a packaging machine comprising an engagement surface for supporting the integrated web and a clamp assembly for clamping the integrated web on at least a clamp portion of the engagement surface, the integrated web including a lateral longitudinal edge extending along a length of the integrated web at one lateral edge of the integrated web, the web alignment device comprising:
an alignment control assembly configured to determine and/or detect a correct alignment of the integrated web, the alignment control assembly comprising:
at least a control unit for generating at least a trigger signal if the integrated web is detected or determined to be correctly aligned;
at least a first sensor device connected to the control unit and configured to detect and/or determine at least a desired position of a first section of the lateral longitudinal edge of the integrated web and to send at least a first signal to the control unit if the at least first sensor device detects and/or determines that the first section of the lateral longitudinal edge of the integrated web is positioned in the desired position; and
at least a second sensor device connected to the control unit and configured to detect and/or determine at least a desired position of a second section of the lateral longitudinal edge of the integrated web and to send at least a second signal to the control unit if the at least first second device detects and/or determines that the second section of the lateral longitudinal edge of the integrated web is positioned in the desired position, the first section of the lateral longitudinal edge of the integrated web being spaced from the second section of the lateral longitudinal edge of the integrated web;
the at least first sensor device and the at least second sensor device being spaced apart from one another at positions on a common side of the integrated web, in use;
the first sensor device and the second sensor device sending simultaneously, in use, respectively the first signal and the second signal to the control unit when the integrated web is correctly aligned; and
the control unit being configured to generate the trigger signal indicating the correct alignment when the first sensor device and the second sensor device send simultaneously, in use, respectively the first signal and the second signal to the control unit.

Claim 16. (Currently Amended) The web alignment device according to claim 15, wherein the at least first sensor device comprises a first abutment surface configured to contact the lateral longitudinal edge of the integrated web during use, the at least second sensor device comprising a second abutment surface configured to contact the lateral longitudinal edge of the integrated web during use, the first abutment surface and the second abutment surface being located on a common line.

Claim 17. (Currently Amended) The web alignment device according to claim 15, wherein the at least first sensor device comprises a first abutment surface configured to contact the lateral longitudinal edge of the integrated web during use, the at least second sensor device comprising a second abutment surface configured to contact the lateral longitudinal edge of the integrated web during use, the first abutment surface and the second abutment surface being movable in a common direction.

Claim 18. (Currently Amended) The web alignment device according to claim 15,
wherein the at least first sensor device comprises a first abutment surface configured to
contact the lateral longitudinal edge of the integrated web during use, the at least
second sensor device comprising a second abutment surface configured to contact the
lateral longitudinal edge of the integrated web during use, the first abutment surface and
the second abutment surface being spaced apart from one another in a first direction,
the first abutment surface and the second abutment surface being movable in a second
direction perpendicular to the fist direction.

Claim 19. (Currently Amended) The web alignment device according to claim 15, wherein each one of the first sensor device and the second sensor device comprises a respective switch element that is controllable between at least a respective passive configuration and a respective active configuration in which the switch element generates respectively the first signal and the second signal;
each one of the switch elements being configured to be controllable between the respective passive configuration and the respective active configuration through interaction with the longitudinal lateral edge of the integrated web;
each one of the switch elements being configured such that the respective switch element is in the respective active configuration with respectively the first section and the second section being in the respective desired position.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
at least a second sensor device connected to the control unit and being configured to detect and/or determine at least a desired position of a second section of the integrated web distinct from the first section and to send a second signal to the control unit if the second section is positioned in the desired position; wherein the control unit is configured to generate the trigger signal indicating the correct alignment if the first sensor device and the second sensor device send contemporaneously, in use, respectively the first signal and the second signal to the control unit.
an accumulative control sub-phase, during which the control unit generates a trigger signal indicating the correct alignment of the new web if the first sensor device and the second sensor device send contemporaneously respectively the first signal and the second signal to the control unit
Of the prior art, Hart et al. (PG Pub 2005/0241774 A1) is deemed to be the most relevant.  However, while Hart has two sensors for aligning a web, it does so my measuring two separate parts of a web.  The instant invention is measuring two points along a single integral web.  Additionally, the claimed invention detects the desired position of a “new web”.  While Hart detects the position of a first and second web, it does not detect the position of a newly formed web as claimed.  The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731